PER CURIAM.
Appellee was arrested at Miami International Airport with what turned out to be two suitcases full of marijuana. Search of the suitcases was made pursuant to an alleged consent, obtained post-arrest. Testimony regarding the voluntariness of the consent fell short, in the opinion of the trial judge, of the “clear and convincing” quantum of proof necessary to sustain the war-rantless search. See Bailey v. State, 319 So.2d 22, 27 (Fla.1975). Based on our review of the record, we are not disposed to overturn that finding.
Affirmed.